At least one fatal objection lies at the very threshold of this case. The defendant's liability as indorser of the original writ extended only to the costs which might be recovered in that action. None have been recovered. The complaint for costs was an original and independent proceeding, in which the defendant was a stranger, and to which his liability did not extend. Other questions raised by the case and discussed by counsel are therefore not considered.
Appeal sustained.
DOE, C. J., did not sit: the others concurred.